UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7453



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

SAMUEL THOMAS LAWSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Russell A. Eliason,
Magistrate Judge. (CR-91-50-WS)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Samuel Thomas Lawson, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Thomas Lawson appeals from an order entered by a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1) (1988) denying his

motion to compel the Government to participate in discovery. We

affirm.

     Lawson's request was unsupported by any showing that the
desired discovery was required for any pending litigation. Thus,

the magistrate judge did not abuse his discretion in denying the

motion. Fed. R. Civ. P. 26(b)(1); cf. 18 U.S.C. § 3504 (1988)
(admissions regarding surveillance not discoverable if no action

pending).

     We affirm the magistrate judge's order. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2